16-2989
     Singh v. Sessions
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A205 263 120
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   22nd day of February, two thousand eighteen.
 5
 6   PRESENT:
 7            RICHARD C. WESLEY,
 8            PETER W. HALL,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   GOURPREET SINGH, AKA GURPREET
14   SINGH,
15            Petitioner,
16
17                       v.                                          16-2989
18                                                                   NAC
19   JEFFERSON B. SESSIONS III, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Saad Ahmad, Fremont, CA.
25
26   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
27                                       Attorney General; Keith I. McManus,
28                                       Assistant Director; Maarja T.
29                                       Luhtaru, Trial Attorney, Office of
30                                       Immigration Litigation, United
31                                       States Department of Justice,
32                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Gourpreet Singh, a native and citizen of India,

6    seeks review of a July 28, 2016, decision of the BIA affirming

7    an October 19, 2015, decision of an Immigration Judge (“IJ”)

8    denying Singh’s application for asylum, withholding of removal,

9    and relief under the Convention Against Torture (“CAT”).         In

10   re Gourpreet Singh, No. A205 263 120 (B.I.A. July 28, 2016),

11   aff’g No. A205 263 120 (Immig. Ct. N.Y. City Oct. 19, 2015).

12   We assume the parties’ familiarity with the underlying facts

13   and procedural history in this case.

14       Under the circumstances of this case, we have reviewed both

15   the IJ’s and the BIA’s opinions “for the sake of completeness.”

16   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

17   2006).     The    applicable   standards   of   review   are   well

18   established.     8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey,

19   534 F.3d 162, 165-66 (2d Cir. 2008).

20             Considering    the    totality   of    the
21             circumstances, and all relevant factors, a
22             trier of fact may base a credibility
23             determination   on . . . the   consistency
24             between the applicant’s . . . written and
25             oral   statements . . . ,   the   internal

                                      2
1                consistency of each such statement, [and]
2                the consistency of such statements with
3                other evidence of record . . . without
4                regard   to  whether   an   inconsistency,
5                inaccuracy, or falsehood goes to the heart
6                of the applicant’s claim.
7
8    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

9    Substantial evidence supports the agency’s determination that

10   Singh was not credible as to his claim that Congress Party

11   members attacked him on account of his membership in the

12   Shiromani Akali Dal Mann Party.

13       The agency reasonably relied on record inconsistencies

14   regarding    who   prepared    a   supporting   letter   from   Singh’s

15   political party, how he obtained that letter, whether he told

16   his party about being attacked by Congress Party members, and

17   whether police raided his home and harassed his family members.

18   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at

19   165-67.     Singh did not provide compelling explanations for

20   these inconsistencies.        See Majidi v. Gonzales, 430 F.3d 77,

21   80 (2d Cir. 2005) (“A petitioner must do more than offer a

22   plausible explanation for his inconsistent statements to secure

23   relief; he must demonstrate that a reasonable fact-finder would

24   be compelled to credit his testimony.”) (internal quotation

25   marks omitted).



                                         3
1        Given the inconsistency findings relating directly to the

2    past harm, continued interest of the Congress Party, and the

3    validity of the evidence, the agency’s adverse credibility

4    determination is supported by substantial evidence.    8 U.S.C.

5    § 1158(b)(1)(B)(iii).    That determination is dispositive of

6    asylum, withholding of removal, and CAT relief because all three

7    claims are based on the same factual predicate.     See Paul v.

8    Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

9        For the foregoing reasons, the petition for review is

10   DENIED.    As we have completed our review, any stay of removal

11   that the Court previously granted in this petition is VACATED,

12   and any pending motion for a stay of removal in this petition

13   is DISMISSED as moot.    Any pending request for oral argument

14   in this petition is DENIED in accordance with Federal Rule of

15   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

16   34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk




                                    4